DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW108140667, filed on 11/08/2019.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “positioning element for positioning the blood bag” in claim 2,  “temperature detecting element for detecting a temperature of the blood bag” in claim 3, and “an electronic tag element, which records an information of the blood bag by means of a radio frequency identification” recited in claim 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this instance, the “positioning element for positioning the blood bag” will be interpreted as a global positioning system chip or equivalents in the art (see pg. 3 of specification, lines 6-7, “the positioning element is a global positioning system chip”, and the “temperature detecting element for detecting a temperature of the blood bag” is interpreted as a chip with a temperature sensing function for detecting the temperature of the blood bag or an equivalent in the art (see pg. 7 of specification, lines 21-25, “The temperature detecting element 23 is a chip with a temperature sensing function”).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “an electronic tag element, which records an information of the blood bag by means of a radio frequency identification” of claim 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the language of “an electronic tag element” is mentioned throughout the specification, it does not appear that a sufficient structure is shown for the electronic tag element. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 5-8 are rejected by virtue of being dependent on claim 4.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Platenkamp (US 20170172847) in view of Latorre López (US 20200135305) and further in view of Sandford (US 20130168279). Australian Red Cross Lifeblood (hereinafter Lifeblood) and ICCBBA are used as extrinsic evidence to describe ISBT standards as disclosed in Platenkamp.
Regarding claim 1, Platenkamp, as evidenced by Lifeblood, discloses a blood bag comprising:
a bag 14, used for containing the blood (fig. 3, container 14 shaped like a bag and is flexible, see paragraph 0226, also see abstract, “A container for blood or a blood component”),
a blood tracer (paragraph 0227, “the container (14) can be provided with a label, such as a label containing (ISBT) relevant information”), wherein the blood tracer is used for recording a source of the blood and a transportation history of the blood bag for tracing (see Lifeblood, “The label uniquely links to donation to the donor to ensure traceability… the ISBT 128 labeling standard is internationally recognized and improves blood component traceability for the safety of patients and donors”, see annotated figure of Lifeblood Appendix below. Also see ICCBBA, pg. 32, “The DIN is divided into three parts (Facility Identification Number, year, and serial number)”, relating to a transportation history for the facility, pg. 54, “Collection date, if included, shall be printed in the lower half of the upper left quadrant above “VOLUNTEER DONOR” or “PAID DONOR””, relating to a source of the blood, and pg. 140, “lot number relating to the donor (called Donation Identification Number in this document)”, also relating to a source of the blood).

    PNG
    media_image1.png
    840
    900
    media_image1.png
    Greyscale

Platenkamp fails to teach wherein the blood bag is electrically connected with a blockchain network, wherein the blood bag comprises a chip set arranged on the bag and comprising a blockchain blood tracer, wherein the blockchain blood tracer is used for recording the source of the blood and the transportation history of the blood bag on the blockchain network for tracing, and a blood property sensing module arranged on the bag and electrically connected to the chip set for sensing at least one blood property of the blood.
However, Latorre López teaches a process for the registration and the universal identification of products of biological origins from donors, including  fluids from donors (paragraph 0068) including blood bags (paragraph 0017, “each blood bag has to be associated with a specific donor with a specific blood group”) wherein information regarding the classification of products of biological origin is exchanged via the computing medium of blockchain (paragraph 0069)  using a chip set to identify blood (paragraph 0018, “this technology can be used to identify a product worldwide, such as donated pint of blood”) and comprises a blockchain blood tracer (paragraph 0018, “Nevertheless every NFC chip has a globally unique manufacture supplied, read-only identifier (UID) that can be read by most NFC devices”, paragraph 0154, “In a preferred embodiment of the invention, the internal communication between the computer system of the invention and the different computer systems of each authorized entity/centered will be carried out on a secure common medium for the exchange of data and data storage, such as… blockchain technology”. NOTE: because the NFC chip can provide data that can be stored on the blockchain, the NFC chip is interpreted as a blockchain blood tracer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood bag disclosed in Platenkamp such that the blood bag is electrically connected with a blockchain network, wherein the bag comprises a chip of a chip set arranged on the bag and comprising a blockchain blood tracer, wherein the blockchain blood tracer is used for recording a source of the blood and a transportation history of the blood bag on the blockchain network for tracing, as taught and suggested by Latorre López, for the purpose of providing a suitable means for communicating the information on the blood bag that doesn’t deteriorate and hinder product identification (see Latorre López, paragraph 0017) and facilitates the use of a secure common medium for the exchange of data and data storage (see Latorre López, paragraph 0154).
Platenkamp and Latorre Lopez do not teach a blood property sensing module arranged on the bag and electrically connected to the chip set for sensing at least one blood property of the blood.
Sandford discloses a bag for holding blood (paragraph 0026, “The therapeutic substances held by the containers discussed herein may include blood or a blood component”) that comprises a blood property sensing module in the form of an electronic pH sensor 20 arranged on the bag 10 in communication with the contents of the bag 10 to sense at least one blood property (in this case the pH) of the blood (fig. 1, pH indicator 20 on bag 10, paragraph 0025, “pH indicator 20 may be an electronic pH sensor including one or more sensing electrodes in communication with the contents of the bag”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bag disclosed in Platenkamp in view of Latorre López to further include a blood property sensing module, arranged on the bag and electrically connected to the chip set, for sensing at least one blood property of the blood, as taught by Sandford, for the purpose of providing a suitable means of monitoring the pH of a substance that needs to be within a certain pH range to be usable (see Sandford, paragraph 0003). NOTE: the combination of the chip disclosed in Latorre López and the pH sensor chip disclosed in Sanford make up the chip “set”.
Regarding claim 9, Platenkamp, as evidenced by Lifeblood and ICCBBA, discloses wherein the source of the blood comprises an identity of a blood donor (see Lifeblood, “The label uniquely links the donation to the donor”, also see appendix figure of Lifeblood, Blood Group constitutes as an identity of a blood donor), and the transportation history comprises a location of a blood donation (see Lifeblood, Donation Identification Number has a facility identification number that labels the facility, see ICCBBA), a blood processing institution (see ICCBBA, pg. 59, “The name, location, and FDA registration number (and FDA license number, if applicable) of a modifying facility, if different from the collection facility, shall appear in the bottom half of this quadrant.”) and a process of storing and transporting the blood bag (see ICCBBA, pg. 64, “printing of anticoagulant and Storage Temperature on Label”, thus showing a process for storing and transporting the bag.)
Claims 2-3 are rejected under 35 U.S. 103 as being unpatentable over Platenkamp in view of Latorre López and Sandford, and further in view of Faries (US 20060291533). Eisenstadt (US 20130192475) is used as extrinsic evidence for claim 3.
Regarding claim 2, Platenkamp, as modified by Latorre López and Sandford, discloses the chipset (see analysis of claim 1 above), but fails to teach wherein the chipset further comprises a positioning element for positioning the blood bag.
However, Faries teaches a bag (fig. 1, bag 2) wherein the monitoring device may further include a conventional GPS transceiver (fig. 2, GPS transceiver 22 as part of monitoring device 10 on bag 4, paragraph 0077). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bag disclosed in Platenkamp in view of Latorre López such that the chipset further comprises a positioning element for positioning the blood bag, as taught by Faries, for the purpose of providing a suitable means to communicate with a GPS satellite to obtain location and/or time information (see Faries, paragraph 0077).
Regarding claim 3, Platenkamp, as modified by Latorre López and Sandford, discloses the chipset (see analysis of claim 1 above), but fails to teach wherein the chipset further comprises a temperature detecting element for detecting a temperature of the blood bag.
However, Faries teaches a bag for storing fluid (abstract) comprising and a temperature detecting element 16 for detecting a temperature of the bag (paragraph 0072, “Monitoring device 10 includes one or more sensor 16… Sensors 16 are preferably implemented by various conventional or other sensors…. To measure corresponding conditions (e.g., solution temperature….)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Platenkamp in view of Latorre López such that the chipset further comprises a temperature detecting element for detecting a temperature for the blood bag, as taught and suggested by Faries, for the purpose of providing a suitable means of sensing the temperature of the fluid of the bag (see Faries, paragraph 0072), as blood is a temperature sensitive product that is required to be at a specific temperature to diminish risk from contaminated or mishandled blood (see Eisenstadt, paragraph 0007) 
Claims 4-6 is rejected under 35 U.S.C. 103 as being unpatentable over Platenkamp in view of Latorre López, Sandford, and Faries, and further in view of Seremjian (US 20160113721).
Regarding claim 4, Platenkamp, as modified by Latorre López and Sandford, discloses the chipset (see analysis of claim 1 above), but fails to teach wherein the chipset further comprises an electronic tag element, which records an information of the blood bag by means of a radio frequency identification.
However, Seremjian teaches a blood product container 310 (fig. 5, blood product container 310) comprising an RFID tag 330 on the blood product container 310 (fig. 5, RFID tag 330, paragraph 0031), which records an information of the blood bag by means of a radio frequency identification (paragraph 0033, “an RFID tag is used to augment the barcode labeling by storing the same key data structures in the tag which are on placed the bag during final labeling in the form of, for example, International Society for Blood Transfusion ISBT 128 barcodes”.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Platenkamp such that the chipset further comprises an electronic tag element which records and information of the blood bag by means of a radio frequency identification, as taught by Seremjian, for the purpose of providing a suitable means of encoding the information in a way that can be formatted in a standardized system (see Seremjian, paragraph 0047), as well as having an automatic way for data to be entered into an inventory database from a storage refrigerator (see Seremjian, paragraph 0048, “Empty bins 210 may be identified, and information from the RFID tags 330 of all populated bins 210 are automatically read and entered into an inventory database on the fluid management computer 500 to reflect the current fluid storage refrigerator 100 contents”).
Regarding claim 5, Platenkamp, as modified by Latorre López and Sandford, discloses the chip set (see analysis of claim 1 above), and a blood property sensing module (see Sandford, fig. 1, pH indicator 20 as an electronic pH sensor, see analysis of claim 1 above), but fails to teach wherein the blood bag further comprises a wireless module, which is arranged on the bag body and electrically connected to the chip set, the blood property sensing module and an external computer.
However, Faries teaches wherein the bag further comprises a wireless module 20 (fig. 2, interface that facilitates communication with external device 21, paragraph 0075, “The interface is typically in the form of a conventional wireless transceiver (e.g., RF, infrared, etc.) to communicate with the external device”), which is arranged on the bag body and is electrically connected to the chip set, a sensor 16 (fig. 2, sensors 16 as part of monitoring device), and an external computer (fig. 2, external device 21, paragraph 0075, “The external device may be in the form of a corresponding wireless transmitter/receiver (e.g., RF, infrared, etc.) of a processing device or system (e.g., computer station or system, hand-held device, etc.).”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Platenkamp in view of Sandford to further include a wireless module, which is arranged on the bag body and electrically connected to the chip set, the blood property sensing module and an external computer, as taught by Faries, for the purpose of providing a suitable means of wirelessly transmitting information from the sensor from the blood property sensing module to an external computer for further analysis (see Faries, paragraph 0075).
Regarding claim 6, Platenkamp, as modified by Latorre López, Sandford, and Faries, discloses the chip set (see analysis of claim 1 above), the blood property sensing module (see Sandford, see analysis of claim 1 above), and the wireless module (see Faries, see analysis of claim 5 above), but fails to teach wherein the blood bag further comprises a battery, which is arranged on the bag and provides power to the chip set, the blood property sensing module, and the wireless module.
However, Faries teaches wherein the monitoring device 10 uses batteries to provide power to components (paragraph 0072, “A power source (not shown), preferably in the form of batteries, provides power to the components”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood bag disclosed in Platenkamp to further comprise a battery which is arranged on the bag and provides power to the chip set, the blood property sensing module, and the wireless module (and therefore the “components”), as taught and suggested by Faries, for the purpose of providing a suitable means to power the device (see Faries, paragraph 0072).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Platenkamp in view of Latorre López, Sandford, Faries, and Seremjian, and in further view of Ishikawa (US 5480394).
Regarding claim 7, Platenkamp is silent to wherein the bag is made of biodegradable plastic.
However, Ishikawa teaches a blood bag (“Such a flexible member for medical use of the present invention is suitable for various medical members including … for example, a blood bag”) that is made of biodegradable plastic (“In the resin composition used for the flexible medical member of the present invention, the lipid compound as described above functions as a plasticizing agent””).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bag disclosed in Platenkamp to be made of biodegradable plastic, as taught by Ishikawa, for the purpose of providing a suitable material to degrade in a natural environment so that no environmental pollution would be caused by its disposal (see Ishikawa, abstract).
Regarding claim 8, Platenkamp fails to teach wherein the positioning element is a global positioning system chip.
However, Faries teaches wherein the positioning element is a global position system chip (fig. 2, PGS transceiver 22, see paragraph 0077.) NOTE: a transceiver would inherently have a chip as current runs through to power the components.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Platenkamp to have a global positioning system chip, as taught by Faries, for the purpose of providing a suitable means to communicate with a GPS satellite to obtain location and/or time information (see Faries, paragraph 0077).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Naseri (US 20170265789) discloses a system for non-invasive analysis of bodily fluids that utilizes blockchain technology to serve as a secure network for handling the respective data.
Jansen (WO 2012059099) discloses a blood bag that utilizes a temperature sensor attached to the blood bag to allow continuous recording of the temperature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/KAI H WENG/Examiner, Art Unit 3781